UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


ANELY WOSSENYLESH TEGEGN,             
                      Petitioner,
                 v.
U.S. IMMIGRATION & NATURALIZATION               No. 02-1265
SERVICE; JOHN ASHCROFT, Attorney
General,
                      Respondents.
                                      
                On Petition for Review of an Order
               of the Board of Immigration Appeals.
                          (A71-798-428)

                      Argued: January 24, 2003

                      Decided: March 12, 2003

Before WILKINSON, MICHAEL, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

ARGUED: Donald Louis Schlemmer, Washington, D.C., for Peti-
tioner. Michele Yvette Frances Sarko, Office of Immigration Litiga-
tion, Civil Division, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondents. ON BRIEF: Robert
D. McCallum, Jr., Assistant Attorney General, Emily Anne Radford,
Assistant Director, Office of Immigration Litigation, Civil Division,
UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondents.
2                          TEGEGN v. I & NS
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Anely Wossenylesh Tegegn, a native and citizen of Ethiopia, peti-
tions for review of an order of the Board of Immigration Appeals
(Board) denying her application for asylum and withholding of depor-
tation. We have reviewed the administrative record and find that sub-
stantial evidence supports the Board’s conclusion that Tegegn failed
to establish a well-founded fear of persecution as necessary to qualify
for relief from deportation. 8 U.S.C. § 1105a(a)(4)(1994); 8 C.F.R.
§ 208.13(b)(2)(iii)(2002); Huaman-Cornelio v. Board of Immigration
Appeals, 979 F.2d 995, 999 (4th Cir. 1992); M.A. v. INS, 899 F.2d
304, 307 (4th Cir. 1990) (en banc).* She therefore could not meet the
higher standard for withholding deportation. See INS v. Cardozo-
Fonseca, 480 U.S. 421, 431-32 (1987).

    Accordingly, we affirm the court’s order.

                                                             AFFIRMED

   *We note that 8 U.S.C. § 1105a(a)(4) was repealed by the Illegal
Immigration Reform and Immigrant Responsibility Act of 1996
(IIRIRA) effective April 1, 1997. Because this case was in transition at
the time the IIRIRA was passed, 8 U.S.C. § 1105a(a)(4) is still applicable
here under the terms of the transitional rules contained in § 309(c) of the
IIRIRA.